EXHIBIT 10.1

 

GARDENBURGER, INC.

ARRANGEMENTS FOR DIRECTOR COMPENSATION

 

In accordance with guidance provided by the staff of the Division of Corporation
Finance of the Securities and Exchange Commission (the “SEC”) in late November
2004, Gardenburger, Inc. (the “Company”) is providing a written description of
the oral compensation arrangements that the Company currently has with its Board
of Directors (“Board”), which the SEC may deem to be material definitive
agreements with the directors.

 

During fiscal 2004, four non-employee Directors, Charles E. Bergeron, Ronald C.
Kesselman, Richard L. Mazer and Paul F. Wenner, received fees for their
participation on our Board and Board Committees. Mr. Bergeron received a total
of $28,000, Mr. Mazer received a total of $20,000, Mr. Kesselman, who resigned
from the Board of Directors in December 2003, received a total of $7,000 and Mr.
Wenner, who became a non-employee director in May 2004, received a total of
$3,000. No other directors received compensation for their participation on the
Board of Directors. All non-employee Directors are reimbursed for their expenses
incurred in attending meetings of the Board of Directors.

 

We also have a licensing agreement with Mr. Wenner, which expires in May 2009.
This licensing agreement was filed as an exhibit to the Company’s Form 10-Q for
the quarter ended June 30, 2004, filed August 16, 2004.

 

--------------------------------------------------------------------------------